DETAILED ACTION
The communication dated 7/25/2022 has been entered and fully considered.
Claims 1-23 are pending. Claims 13-23 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 13 share a special technical feature over WITZ.  This is not found persuasive because the technical features do not contribute over the prior art of WITZ (U.S. PGPUB 2013/016816) as WITZ does teach an offset. Furthermore, in the alternative, the rejections below teach the shared technical features are not special technical features.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 7/25/2022, with respect to the rejection(s) of claim(s) 1 under § 102 have been fully considered and are persuasive. The Applicant argues that there is no clear disclosure in WITZ that the offset terminates at the outer surface. The Examiner agrees that WITZ does not explicitly teaches the offset terminates at the outer surface.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The Applicant argues that the split mold insert body and split mold inert part are two separate parts.
The Examiner thanks the Applicant for the clarification. WITZ does teach a body (the split mold inserts together are being interpreted as the body) and the separate split mold inserts are the parts that make up the body. WITZ teaches the neck ring (300) has a male projecting portion [shown in Figure 6] and has a shut off face (700) [Fig. 3A; 0074; Figs. 5-6]. WITZ also teaches a neck ring (504) having a male projecting surface [Fig. 5] and having a shut off face (516) which prevents passage of any amount of molding material [0107].
The Applicant argues that the mating face (700) and the shut off face (700) cannot be the same.
The Examiner respectfully disagrees. WITZ shows the shut off face (700/516) as a parting line with an adjacent mold stack component (304/506) [Figs. 3A, 3C, 3F, 6-7]. The Examiner is showing 700 has a mating face for an adjacent mold, because it would be inherent that 700 (as shown in Fig. 6) would inherently be the mating face of the mold stack above the body (300) [Fig. 6].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, in view of Jens et al. (U.S. 6,258,311), hereinafter JENS.
Regarding claim 1, WITZ teaches: A split mold insert for defining a relief portion of a molded article (WITZ teaches a split mold for defining a relief portion of a molded article [Figs. 6-7]), comprising: a body defining a mold cavity for the relief portion of the molded article (WITZ teaches a neck ring for defining at least a portion of a neck portion and the neck ring comprises a molding surface defining a portion of a molding cavity for defining the at least a portion of the neck portion of the preform [0015]), the body having a male projecting portion with a shutoff face (WITZ teaches the neck ring (300) has a male projecting portion [shown in Figure 6] and has a shut off face (700) [Fig. 3A; 0074; Figs. 5-6]. WITZ also teaches a neck ring (504) having a male projecting surface [Fig. 5] and having a shut off face (516) which prevents passage of any amount of molding material [0107].), the shutoff face for selectively defining, in a molding configuration of the split mold insert, a parting line with an adjacent mold stack component (WITZ shows the shut off face (700/516) as a parting line with an adjacent mold stack component (304/506) [Figs. 3A, 3C, 3F, 6-7]. The Examiner is showing 700 has a mating face for an adjacent mold, because it would be inherent that 700 (as shown in Fig. 6) would inherently be the mating face of the mold stack above the body (300) [Fig. 6]) and, in a cleaning configuration of the split mold insert, a molding surface, the male projecting portion having an outer surface configured to cooperate with a female receptacle associated with the adjacent mold stack component (WITZ teaches in Figs. 3D and 3F, there is an apex point (334) and the apex point (334) is sized as to provide the path for evacuated fluid towards the secondary vent area (310) which preventing the flow of any substantial amount of molding material there through [0078]. WITZ further shows the male projecting portion (302) has an outer surface configured to cooperate with a female receptacle associated with the adjacent mold stack component (304/506) [Figs. 3A-3F; Fig. 5; 0105]) to provide a melt barrier in the cleaning configuration of the split mold insert (WITZ teaches entering the mold component into a cleaning configuration, and in use, to allow passage of fluid (such as air) and to prevent passage of melt [0013; 0105]), the body being split into a plurality of split mold insert parts that are separable for ejection of the molded article (WITZ teaches the neck ring (300) comprises a first body portion (302) and a second body portion (304) [0074; Fig. 3A], which are split. It would be inherent that the portions of the split mold would be separable for ejection of the molded article.), each split mold insert part having a mating face for mating with a complementary mating face of an adjacent one of the split mold insert parts (WITZ teaches the first body portion (302) and the second body portion (304) have a mating face (such as 700, as 700 is being shown as the mating face between the inserts) [Figs 3A-3F, 6-7; 0074]), the mating face having an inner face region adjacent to the mold cavity (WITZ shows the mating face (700) has an inner face region adjacent to the mold cavity [Figs. 6-7], which Examiner is interpreting the inner face region as the surface region closest to the cavity until the venting structure (306) [Figs. 3A-3E]), an offset (WITZ teaches a venting structure (306), which Examiner is interpreting as an offset [0074; Fig. 3A]), and an outer face region on an opposite side of the offset from the inner face region (WITZ shows an outer face region, which Examiner is interpreting the outer face region as the surface region farthest from the cavity and begins at the venting structure [Fig. 3A; 0074]), wherein the offset terminates at the outer surface of the male projecting portion (WITZ shows the venting structure (306) terminates at the outer surface of the first body portion [Fig. 3A-3B]), wherein at least a part of the inner face region terminates at the shutoff face of the male projecting portion (WITZ shows the inner face region terminates at the shutoff face (700) of the male projecting portion (302) [Fig. 3B; 0074]), and wherein the offset of the split mold insert part is configured to cooperate with the offset of the adjacent one of the split mold insert parts to prevent melt from passing between the offsets and to guide melt towards the melt barrier (WITZ teaches the primary vent area (308) and the secondary vent area (310) touch the shut off face (700) in order to prevent the flow of molding material [0077; 0074]).
WITZ is silent as to the offset terminating at the outer surface. In the same field of endeavor, injection molding, JENS shows an inner face region of split inserts and an outer face region on an opposite side of an offset from the inner face region [Figs. 24-25]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to change the shape of the offset of WITZ to have an offset of the inner and outer face regions shown in JENS, in order to assemble the split together and form a continuous surface [Col. 15, lines 20-22; Col. 15, lines 30-31]. 
Regarding claim 3, WITZ teaches: therein the offset is orthogonal to each of the planes occupied by the inner face region and the outer face region respectively (WITZ shows the venting structure (306) has an orthogonal face to the inner and outer face region [Fig. 3B]).
Regarding claim 4, WITZ teaches: wherein the offset has a first portion that is substantially parallel to an axis of the split mold insert part and a second portion that diverges from the axis towards the outer surface of the male projecting portion (WITZ shows the venting structure (306) has a substantially parallel axis to the insert part (310) and a second portion (306) that diverges from the axis towards the outer surface of the male projecting portion (302) [Figs. 3A-3B]).
Regarding claim 5, WITZ teaches: wherein the second portion of the offset is substantially orthogonal to the first portion of the offset (WITZ shows the second portion (306) is orthogonal to the first portion (310) of the offset [Fig. 3B]).
Regarding claim 6, WITZ teaches: wherein the second portion of the offset of the split mold insert part is at least partially curved (WITZ shows the offset (516) of the split mold part can be curved [Fig. 5]).
Regarding claim 7, WITZ teaches: wherein the offset of the split mold insert part is substantially J-shaped (WITZ shows the whole venting structure is j-shaped [Fig. 3B]).
Regarding claim 8, WITZ teaches: wherein the offsets of the complementary mating faces overlap with one another and define a gap therebetween (WITZ teaches a primary vent area (308) and a secondary vent area (310) and they can define a gap there between [0074; 0077]), the gap being substantially constant regardless of whether the split mold insert is in the cleaning configuration or in a molding configuration (WITZ teaches the gap is there when in the cleaning configuration [0117; 0121]. WITZ teaches the gap is there in the molding configuration as well [0168]), the gap defining a vent permitting passage of gas, but preventing passage of melt, therethrough (WITZ teaches the gap allows for the flow of evacuated fluid (such as air) but prevents passage of the molding material [0077]).
Regarding claim 9, WITZ teaches: wherein the male projecting the portion of the split mold insert is tapered (WITZ shows in a different embodiment that the male projecting portion (504) is tapered [Fig. 5; 0105]).
Regarding claim 12, WITZ teaches: wherein the plurality of split mold insert parts is a pair of split mold insert halves (WITZ teaches the first body portion (302) and the second body portion (304) are embodied in a first neck ring half and a second neck ring half [0074]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, and Jens et al. (U.S. 6,258,311), hereinafter JENS, as applied to claim 1 above, and further in view of Bradshaw et al. (WO 2016/149800), hereinafter BRADSHAW.
Regarding claim 2, WITZ and JENS teach all of the limitations as stated above, but are silent as to: wherein the inner and outer face regions occupy different planes. In the same field of endeavor, split molds, BRADSHAW shows the inner region and the outer region are on different planes [Fig. 18]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ and JENS, by having the inner region and outer region on different planes, as suggested by BRADSHAW, in order to form a vent to prevent passage of any substantial amount of melt therethrough [pg. 22, lines 5-10].
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, and Jens et al. (U.S. 6,258,311), hereinafter JENS, as applied to claim 1 and 9 above, and Papa et al. (U.S. PGPUB 2013/0142902), hereinafter PAPA.
Regarding claim 10, WITZ and JENS teach all of the limitations as stated above, including: wherein the outer surface of the male projecting portion is frustoconical (WITZ shows the male projecting portion (302) is frustoconical [Figs. 6-7]), but are silent as to: wherein the offset terminates at the frustoconical outer surface. In the same field of endeavor, split molds, PAPA teaches a split line vent (110), Examiner interpreting as offset) that terminates at the frustoconical outer surface [Fig. 3B]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ and JENS, by having the offset terminate at the frustoconical outer surface, as suggested by PAPA, in order to avoid defects in the molded article that result from trapped air [0038]. 
Regarding claim 11, WITZ and JENS teach all of the limitations as stated above, including: wherein the shutoff face of the male projecting portion is annular and has a rounded peripheral edge (WITZ shows the shutoff face (700) has a rounded peripheral edge [Fig. 3B]), wherein the male projecting portion has a flared base (WITZ shows the first and second body portions have a flared based [Figs. 6-7]), but are silent as to the offset terminates between the edge of the male projection portion and the base of the male projecting portion. In the same field of endeavor, split molds, PAPA teaches a split vent (159) that terminates between the molding face (158) and the base of the male projecting portion [Fig. 3B; 0035]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ and JENS, by having the offset terminate between the edge and bottom of the male projecting portion, as suggested by PAPA, in order to avoid defects in the molded article that result from trapped air [0038].
Claims 1, 3-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, in view of Witz et al. (U.S. D699,769), hereinafter WITZ 2.
Regarding claim 1, WITZ teaches: A split mold insert for defining a relief portion of a molded article (WITZ teaches a split mold for defining a relief portion of a molded article [Figs. 6-7]), comprising: a body defining a mold cavity for the relief portion of the molded article (WITZ teaches a neck ring for defining at least a portion of a neck portion and the neck ring comprises a molding surface defining a portion of a molding cavity for defining the at least a portion of the neck portion of the preform [0015]), the body having a male projecting portion with a shutoff face (WITZ teaches the neck ring (300) has a male projecting portion [shown in Figure 6] and has a shut off face (700) [Fig. 3A; 0074; Figs. 5-6]. WITZ also teaches a neck ring (504) having a male projecting surface [Fig. 5] and having a shut off face (516) which prevents passage of any amount of molding material [0107].), the shutoff face for selectively defining, in a molding configuration of the split mold insert, a parting line with an adjacent mold stack component (WITZ shows the shut off face (700/516) as a parting line with an adjacent mold stack component (304/506) [Figs. 3A, 3C, 3F, 6-7]. The Examiner is showing 700 has a mating face for an adjacent mold, because it would be inherent that 700 (as shown in Fig. 6) would inherently be the mating face of the mold stack above the body (300) [Fig. 6]) and, in a cleaning configuration of the split mold insert, a molding surface, the male projecting portion having an outer surface configured to cooperate with a female receptacle associated with the adjacent mold stack component (WITZ teaches in Figs. 3D and 3F, there is an apex point (334) and the apex point (334) is sized as to provide the path for evacuated fluid towards the secondary vent area (310) which preventing the flow of any substantial amount of molding material there through [0078]. WITZ further shows the male projecting portion (302) has an outer surface configured to cooperate with a female receptacle associated with the adjacent mold stack component (304/506) [Figs. 3A-3F; Fig. 5; 0105]) to provide a melt barrier in the cleaning configuration of the split mold insert (WITZ teaches entering the mold component into a cleaning configuration, and in use, to allow passage of fluid (such as air) and to prevent passage of melt [0013; 0105]), the body being split into a plurality of split mold insert parts that are separable for ejection of the molded article (WITZ teaches the neck ring (300) comprises a first body portion (302) and a second body portion (304) [0074; Fig. 3A], which are split. It would be inherent that the portions of the split mold would be separable for ejection of the molded article.), each split mold insert part having a mating face for mating with a complementary mating face of an adjacent one of the split mold insert parts (WITZ teaches the first body portion (302) and the second body portion (304) have a mating face (such as 700, as 700 is being shown as the mating face between the inserts) [Figs 3A-3F, 6-7; 0074]), the mating face having an inner face region adjacent to the mold cavity (WITZ shows the mating face (700) has an inner face region adjacent to the mold cavity [Figs. 6-7], which Examiner is interpreting the inner face region as the surface region closest to the cavity until the venting structure (306) [Figs. 3A-3E]), an offset (WITZ teaches a venting structure (306), which Examiner is interpreting as an offset [0074; Fig. 3A]), and an outer face region on an opposite side of the offset from the inner face region (WITZ shows an outer face region, which Examiner is interpreting the outer face region as the surface region farthest from the cavity and begins at the venting structure [Fig. 3A; 0074]), wherein the offset terminates at the outer surface of the male projecting portion (WITZ shows the venting structure (306) terminates at the outer surface of the first body portion [Fig. 3A-3B]), wherein at least a part of the inner face region terminates at the shutoff face of the male projecting portion (WITZ shows the inner face region terminates at the shutoff face (700) of the male projecting portion (302) [Fig. 3B; 0074]), and wherein the offset of the split mold insert part is configured to cooperate with the offset of the adjacent one of the split mold insert parts to prevent melt from passing between the offsets and to guide melt towards the melt barrier (WITZ teaches the primary vent area (308) and the secondary vent area (310) touch the shut off face (700) in order to prevent the flow of molding material [0077; 0074]).
WITZ is silent as to the offset terminating at the outer surface. In the same field of endeavor, split mold inserts, WITZ 2 shows an inner face region and an outer face region on an opposite side of the offset from the inner face region [Figs. 1-2, 4-5, 7-8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to change the shape of the offset of WITZ to have an offset of the inner and outer face regions shown in WITZ 2, as a mere change in shape of an element is generally recognized being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of WITZ 2, in order to lock the mating faces together.
Regarding claim 3, WITZ teaches: therein the offset is orthogonal to each of the planes occupied by the inner face region and the outer face region respectively (WITZ shows the venting structure (306) has an orthogonal face to the inner and outer face region [Fig. 3B]).
Regarding claim 4, WITZ teaches: wherein the offset has a first portion that is substantially parallel to an axis of the split mold insert part and a second portion that diverges from the axis towards the outer surface of the male projecting portion (WITZ shows the venting structure (306) has a substantially parallel axis to the insert part (310) and a second portion (306) that diverges from the axis towards the outer surface of the male projecting portion (302) [Figs. 3A-3B]).
Regarding claim 5, WITZ teaches: wherein the second portion of the offset is substantially orthogonal to the first portion of the offset (WITZ shows the second portion (306) is orthogonal to the first portion (310) of the offset [Fig. 3B]).
Regarding claim 6, WITZ teaches: wherein the second portion of the offset of the split mold insert part is at least partially curved (WITZ shows the offset (516) of the split mold part can be curved [Fig. 5]).
Regarding claim 7, WITZ teaches: wherein the offset of the split mold insert part is substantially J-shaped (WITZ shows the whole venting structure is j-shaped [Fig. 3B]).
Regarding claim 8, WITZ teaches: wherein the offsets of the complementary mating faces overlap with one another and define a gap therebetween (WITZ teaches a primary vent area (308) and a secondary vent area (310) and they can define a gap there between [0074; 0077]), the gap being substantially constant regardless of whether the split mold insert is in the cleaning configuration or in a molding configuration (WITZ teaches the gap is there when in the cleaning configuration [0117; 0121]. WITZ teaches the gap is there in the molding configuration as well [0168]), the gap defining a vent permitting passage of gas, but preventing passage of melt, therethrough (WITZ teaches the gap allows for the flow of evacuated fluid (such as air) but prevents passage of the molding material [0077]).
Regarding claim 9, WITZ teaches: wherein the male projecting the portion of the split mold insert is tapered (WITZ shows in a different embodiment that the male projecting portion (504) is tapered [Fig. 5; 0105]).
Regarding claim 12, WITZ teaches: wherein the plurality of split mold insert parts is a pair of split mold insert halves (WITZ teaches the first body portion (302) and the second body portion (304) are embodied in a first neck ring half and a second neck ring half [0074]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, and Witz et al. (U.S. D699,769), hereinafter WITZ 2, as applied to claim 1 above, and further in view of Bradshaw et al. (WO 2016/149800), hereinafter BRADSHAW.
Regarding claim 2, WITZ and WITZ 2 teach all of the limitations as stated above, but are silent as to: wherein the inner and outer face regions occupy different planes. In the same field of endeavor, split molds, BRADSHAW shows the inner region and the outer region are on different planes [Fig. 18]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ and WITZ 2, by having the inner region and outer region on different planes, as suggested by BRADSHAW, in order to form a vent to prevent passage of any substantial amount of melt therethrough [pg. 22, lines 5-10].
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITZ et al. (U.S. PGPUB 2013/0341814), hereinafter WITZ, and Witz et al. (U.S. D699,769), hereinafter WITZ 2, as applied to claim 1 and 9 above, and Papa et al. (U.S. PGPUB 2013/0142902), hereinafter PAPA.
Regarding claim 10, WITZ and WITZ 2 teach all of the limitations as stated above, including: wherein the outer surface of the male projecting portion is frustoconical (WITZ shows the male projecting portion (302) is frustoconical [Figs. 6-7]), but are silent as to: wherein the offset terminates at the frustoconical outer surface. In the same field of endeavor, split molds, PAPA teaches a split line vent (110), Examiner interpreting as offset) that terminates at the frustoconical outer surface [Fig. 3B]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ and WITZ 2, by having the offset terminate at the frustoconical outer surface, as suggested by PAPA, in order to avoid defects in the molded article that result from trapped air [0038]. 
Regarding claim 11, WITZ and WITZ 2 teach all of the limitations as stated above, including: wherein the shutoff face of the male projecting portion is annular and has a rounded peripheral edge (WITZ shows the shutoff face (700) has a rounded peripheral edge [Fig. 3B]), wherein the male projecting portion has a flared base (WITZ shows the first and second body portions have a flared based [Figs. 6-7]), but are silent as to the offset terminates between the edge of the male projection portion and the base of the male projecting portion. In the same field of endeavor, split molds, PAPA teaches a split vent (159) that terminates between the molding face (158) and the base of the male projecting portion [Fig. 3B; 0035]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WITZ and WITZ 2, by having the offset terminate between the edge and bottom of the male projecting portion, as suggested by PAPA, in order to avoid defects in the molded article that result from trapped air [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748